Richard S. Heller, J.
Heretofore and on May 8, 1956 an order was entered granting the claimant an examination before trial in aid of drawing a claim.
*594The State of New York appealed from that order.
Now the parties submit an order to vacate the order of Hay 8, 1956 upon stipulation.
The -court refuses to vacate and set aside its previous order.
If the claimant does not wish to use the rights granted by the order that is her privilege.
If the Attorney-General does not care for the law as it appears to -the court he can carry on with his appeal.
The Court of Claims Act (§ 9, s-ubd. 8) states that the court shall have jurisdiction 11 to vacate * * * any * * * order * * * in furtherance of justice for any error in form or substance”.
Since the proposed order does not come under any of the foregoing provisions, the request of the parties is denied.